DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent 3,573,103) in view of Brozell et al. (US 2013/0146521) and further in view of Horiba et al. (US Patent 4,493,878).
Regarding claims 1 and 16, Brown disclose an apparatus, or a fuel cell adapted for use in undersea vessels and similar environments where a ready supply of sea water is available (see col. 1, lines 16-23), comprising:
a housing (or enclosed area) including manifold (16, see fig. 1, col. 2 lines 13-15);
a filter (18, fig. 1 col. 2 lines 15-16) associated with the inlet of the housing of manifold (16, see fig. 1) for eliminating foreign materials from the manifold area (see col. 2, lines 15-16); and
an electrochemical cell interior (28, fig. 1) comprising an anode (31 and 33) and a cathode (34) within the electrochemical cell interior (see figs. 1-3), wherein there is no obstruction between the anode (31/33) and the cathode (34).
Brown shows the filter (18) defining an interface between the interior of the housing including the manifold (16, see fig. 1) and an environment (see water, see fig. 1) external to the housing including the manifold (16, see fig. 1). The apparatus (or the fuel cell) of Brown is adapted for use in undersea vessels and similar environment (see title, col. 1, lines 16-23), therefore the housing including the manifold (16) of Brown is configured to be submerged in the external environment (or sea water). 
Brown also teaches the filter is for eliminating foreign materials from the manifold. Therefore, the filter of Brown is configured to separate water from a solute, or foreign materials, in the environment surrounding the housing including the manifold, purify the water (or the sea water by eliminating the foreign materials), transport the purified water through the filter to the interior of the housing including the manifold (16, see figs. 1-2), and restrict transport of the solute (or the foreign materials) through the filter. 
Brown does not disclose the filter to be an osmotic medium.
Brozell et al. teaches osmotic medium such as forward osmosis filter or membrane or reverse osmosis filter or membrane are among others to be used as a filter (see [0102]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the apparatus of Brown by using osmotic medium such forward osmosis filter or membrane or reverse osmosis filter or membrane as taught by Brozell et al., because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Brown teaches using sea water as a supply for the apparatus, or the fuel cell (see col. 1, lines 16-23). Brown does not teach a pressure-activated valve associated with an outlet of a housing such that the pressure –activated valve defines an interface between the housing interior and an electrochemical cell interior.
Horiba et al. teaches providing a housing (or vessel 13, figs. 3-4) to contain and accommodate a supply, e.g. fuel, of the apparatus (or fuel cell) and a pressure activated valve (15) associated at an outlet of the housing and defining an interface between the housing interior and the electrochemical cell (16/17, see figs. 3-4). Horiba et al. teaches the pressure activated valve such as check valve (15) would prevent the reversal of flow and the arrangement would require no pump for the supply and the fuel cell can be constructed in a small size and in a reduced weight (see col. 3, lines 35-49).
It would have been obvious to one skilled in the art at the time the invention was made to modify the housing including manifold of Brown by providing a housing with a check valve associated with an outlet of the housing as taught Horiba et al. for the filtered sea water supply; because Horiba et al. teaches the housing would contain and accommodate the supply, the pressure activated check valve would prevent reversal flow and the arrangement would require no pump so that the apparatus (or the fuel cell) can be constructed in a small size and in a reduced weight.
Regarding claim 2, modified Brown discloses an apparatus as in claim 1 above, wherein an aqueous solution, or the filtered sea water, contained within the housing interior (or the housing that contains and accommodates the filtered sea water).
Regarding claim 3, modified Brown discloses all the structural limitations of the claimed apparatus as in claim 2 above, therefore the aqueous solution of modified Brown is configured to create an osmotic pressure sufficiently large to osmotically transport the purified water from the environment external to the housing to the housing interior through the osmotic medium.
Regarding claim 4, modified Brown discloses an apparatus as in claim 1 above, wherein Brown discloses the sea water is consumed by the electrochemical cell during operation as a reactant (see col. 3, lines 20-25).
Regarding claim 5, modified Brown discloses an apparatus as in claim 2 above, wherein Brown teaches the aqueous solution is sea water (see fig. 1, col. 1 lines 16-23), therefore the aqueous solution of sea water comprises at least one solute and the solute comprises Cl-, Na+, OH-.
Regarding claim 9, modified Brown discloses an apparatus as in claim 1 above, wherein Brown teaches the apparatus is configured to consume the water during operation to activate an electrolyte (see col. 3, lines 20-25).
Regarding claim 10, modified Brown discloses an apparatus as in claim 1 above, wherein Brown teaches using sea water as the electrolyte (see col. 1, lines 16-23). Therefore, a solute (or salt) within the housing interior containing sea water of modified Brown corresponds to an electrolyte compound capable of transporting ions in the electrochemical cell.
Regarding claim 11, modified Brown discloses an apparatus as in claim 1 above, wherein Brown discloses the housing including the manifold (16) is incorporated in whole into a containment structure (10) of the electrochemical cell (see figs. 1-2). 
Regarding claim 12, modified Brown discloses an apparatus as in claim 1 above, wherein Brown discloses using sea water as an oxygen supply and as electrolyte for the fuel cell (see col. 1, lines 16-23). Therefore, Brown discloses a solute, oxygen or salt, within the housing interior corresponds to a reactant compound capable of being electrochemically consumed (or used) in the electrochemical cell.
Regarding claims 13 and 15, modified Brown discloses n apparatus as in claim 1 above, wherein forward osmotic membrane being used for filtering (see claim 1 above). Forward osmotic membrane is an osmotic medium passively transport the water to equalize solute concentrations on each side of the osmotic medium.
Regarding claim 18, modified Brown discloses an apparatus as in claim 1 above, wherein the housing interior contains and accommodate the sea water (see claim 1 above) to be used as oxygen supply and electrolyte in the electrochemical cell interior (see col. 1, lines 16-23 of Brown). Therefore, the electrochemical cell interior is fluidically connected to the housing interior in the apparatus of modified Brown.
Regarding claim 20, modified Brown discloses an apparatus as in claim 1 above, wherein Brown discloses the electrochemical cell (or cell unit) consumes the purified water during operation (see col. 1, lines 16-23).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Brown (US Patent 3573103) as applied to claim 1 above, and further in view of Bernstein (US Patent 3,708,344).
Regarding claim 8, modified Brown discloses an apparatus as in claim 1 above, wherein the housing contains sea water (see claim 1 above), or the housing contain water as a solvent.
Modified Brown does not explicitly teach the housing contains water and a co-solvent.
Bernstein discloses adding an organic solvent with salt added to the seawater (see paragraph bridging cols. 3 and 4).
It would have been obvious to one skilled in the art at the time the invention was made to have added salt to the housing by way of organic solvent and salt as taught by Bernstein such that the housing contains water (from seawater) and co-solvent of organic solvent, because such modification would involve nothing more than a mere combination of equivalents, or solvents, for the same purpose in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). MPEP 2144.06.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-13, 15-16, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Kokubu in view of Horiba do not teach “the housing is configured to be submerged in the external environment, wherein the osmotic medium is configured to separate water from a solute in the environment surrounding the housing” as claimed. However, Applicant’s arguments are moot in view of the new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726